Citation Nr: 0905680	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  96-13 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to 
November 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This issue was remanded by the Board in October 2005.  At 
that time, service connection for additional disability was 
granted by the Board.

Review of the record shows that there are administrative 
indications that the Veteran has an appeal pending at some 
level on an issue of entitlement to service connection for a 
major depressive disorder.  There are no appeal documents, 
including a rating decision, notice of disagreement, 
statement of the case, or substantive appeal regarding this 
issue in the records before the Board.  This matter is, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	By rating decision, dated in May 2007, the RO granted a 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
from September 1, 1995 to December 1, 1995.  

2.	In June 2007, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant 
that he wished a convalescent rating from September 1, 1995 
through November 4, 1995.


CONCLUSION OF LAW

The appeal by the appellant having been granted, the case is 
dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran appealed the 
denial of a temporary total rating under the provisions of 
38 C.F.R. § 4.30.  After remand by the Board, the RO granted 
a convalescent rating under 38 C.F.R. § 4.30 for the period 
from September 1, 1995, to December 1, 1995.  A supplemental 
statement of the case was issued, as the Veteran had not 
specified the time for which he was claiming the benefit.  
Subsequent to this, the Veteran, in a June 2007 letter, 
indicated that he wished the convalescent rating from 
September 1, 1995, through November 4, 1995.  As this has 
been granted, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed without prejudice.  


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


